[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________               FILED
                                                       U.S. COURT OF APPEALS
                                 No. 08-16189            ELEVENTH CIRCUIT
                            Non-Argument Calendar            JUNE 4, 2009
                          ________________________        THOMAS K. KAHN
                         D.C. Docket No. 07-00008-CR-6         CLERK


UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

KELVIN MAURICE BEASLEY,

                                                          Defendant-Appellant.
                         ________________________

               Appeal from the United States District Court for the
                          Southern District of Georgia
                         _________________________
                                (June 4, 2009)

Before TJOFLAT, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

      The district court sentenced Kelvin Maurice Beasley to prison for a term of

218 months on a plea of guilty, made pursuant to a plea agreement, to one count of

conspiracy to possess with intent to distribute five grams or more of crack cocaine

and cocaine hydrochloride in violation of 21 U.S.C. §§ 841(a). See 21 U.S.C. §
846. He appeals the sentence, arguing that it is (1) procedurally unreasonable

because the district court failed to consider his minor role in the offense and

impermissibly took into account a gun and body armor found at his home, and (2)

substantively unreasonable because his role in the crime was less than that of his

co-conspirator.1

      Our reasonableness reviews consist of two steps. United States v. Pugh, 515

F.3d 1179, 1190 (11th Cir. 2008). First, we determine whether the district court

committed a significant procedural error, such as failing to calculate (or improperly

calculating) the Guidelines sentence range, treating the Guidelines as mandatory,

failing to consider the sentencing factors of 18 U.S.C. § 3553(a), selecting a

sentence based on clearly erroneous facts, or failing to adequately explain the

chosen sentence, including an explanation for any deviation from the Guidelines

sentence range. Id. (quoting Gall v. United States, 552 U.S. ----, 128 S.Ct. 586,

597, 169 L.Ed.2d 445 (2007)).

      Second, if the district court did not commit a procedural error, we consider

the “substantive reasonableness of the sentence imposed under an

abuse-of-discretion standard,” based on the “totality of the circumstances.” Id.

       1
          Beasley does not expressly argue in his brief that his sentence was calculated
improperly or that he was improperly denied a minor or minimal role reduction. Accordingly, we
deem any claim in this respect to be waived. United States v. Jernigan, 341 F.3d 1273, 1283 n. 8
(11th Cir. 2003).

                                              2
(quoting Gall, 552 U.S. at —, 128 S.Ct. at 597). We “may find that a district court

has abused its considerable discretion if it has weighed the factors in a manner that

demonstrably yields an unreasonable sentence.” Pugh, 515 F.3d at 1191. In other

words, if the district court made a clear error in judgment in weighing the

sentencing factors, we remand the case for resentencing. Id. While a sentence

within the Guidelines sentence range is not entitled to a presumption of

reasonableness, we "ordinarily would expect a sentence within the Guidelines

range to be reasonable." United States v. Talley, 431 F.3d 784, 788 (11th Cir.

2005).

      The district court did not abuse its discretion in imposing the sentence in this

case. It correctly applied the sentencing procedures and did not consider any

impermissible factors. Further, it gave due consideration to the characteristics of

the offense and the defendant’s status as a career offender and thus imposed a

substantively reasonable sentence.

      AFFIRMED.




                                          3